Citation Nr: 0003593	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
service-connected post-traumatic stress disorder.

2.  Entitlement to service connection for a lung condition 
and chest pain, claimed as an undiagnosed illness.

3.  Entitlement to service connection for nausea and a 
gastrointestinal disorder, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from January 1986 to June 1986 and from September 20, 1990, 
to August 9, 1991.

This appeal arises from a January 1994 rating decision of the 
Nashville, Tennessee, regional office (RO) that denied 
service connection for various disabilities, including 
anxiety disorder, nervous tremors, a lung condition with 
pneumonitis, a gastrointestinal disorder, nausea, and chest 
pains.  The appellant disagreed with that decision.  
Thereafter, in August 1995, the RO awarded service connection 
for post-traumatic stress disorder (PTSD) with a 30 percent 
disability rating.  The RO also denied service connection for 
bronchitis and pneumonitis (claimed as lung condition and 
chest pain), and for gastroesophageal reflux disease, hiatal 
hernia and ulcer (claimed as gastrointestinal disorder and 
nausea).  The appellant disagreed with the 30 percent 
evaluation and with the denial of service connection for the 
other listed disabilities.  Following a hearing, the 
appellant's PTSD was evaluated as 50 percent disabling, but 
the hearing officer again denied service connection for 
hiatal hernia, esophagitis, gastroesophageal reflux disease, 
and ulcer of distal esophagus.  The instant appeal involves 
the claim for an evaluation higher than 50 percent for his 
service-connected PTSD and the service connection claims for 
chest pains and a lung condition and for a gastrointestinal 
disorder and nausea.

The Board of Veterans' Appeals (Board) notes that the 
appellant is not appealing the service connection claims for 
dehydration, hair loss, dizziness, hearing loss, tinnitus, 
knee conditions, urethritis, and a prostate condition.  
However, the appellant has raised a claim for total 
disability based on individual unemployability under 
38 C.F.R. § 4.16 (1999).  This issue is referred to the RO 
for consideration as appropriate.

FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, for which 
service connection is in effect.

2.  A February 1993 Department of Veterans Affairs (VA) 
examination report describes the veteran's "[p]ersistent 
nervousness and anxiety since January 1991" as "appear[ing] 
to be associated to epigastric burning, chest pain and 
headaches."  

3.  In a September 1993 VA consultation report in which the 
veteran was diagnosed with PTSD and panic disorder with 
agoraphobia, the examining physician recounted that the 
veteran had had a panic attack involving chest pains and a 
nauseous stomach. 


CONCLUSIONS OF LAW

1.  The service connection claim for a lung condition with 
chest pains is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The service connection claim for nausea and a 
gastrointestinal disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board of Veterans' Appeals (Board) considers 
if the veteran's claims are well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C. § 5107(a) (West 1991), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim. 

In order for a service connection claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

1.  Service connection claims

The Board finds that the veteran's service connection claims 
(a lung condition and chest pain, claimed as an undiagnosed 
illness; and nausea and a gastrointestinal disorder, claimed 
as an undiagnosed illness) are well grounded.  A February 
1993 VA examination report describes the veteran's 
"[p]ersistent nervousness and anxiety since January 1991" 
as "appear[ing] to be associated to epigastric burning, 
chest pain and headaches."  In addition, in a September 1993 
VA consultation report in which the veteran was diagnosed 
with PTSD (which is service-connected) and panic disorder 
with agoraphobia (which is not), the examining physician 
recounted that the veteran had had a panic attack involving 
chest pains and a nauseous stomach.  These descriptions 
pertain to a relationship between the veteran's service-
connected PTSD and the service connection claims at issue in 
the instant appeal.  The statements, by medical professionals 
within VA, are sufficient to render the two service 
connection claims well grounded.  Therefore, VA's duty to 
assist the veteran in the development of these claims has 
been triggered.

2.  PTSD rating claim

With respect to the claim for service connection for post-
traumatic stress disorder (PTSD), the veteran has indicated 
that his symptoms are more severe than the rating currently 
in effect.  Technically, the PTSD rating claim is not a claim 
for an increased rating since it involves an original claim 
for service connection (the August 1995 service connection 
award for PTSD).  See Fenderson v. Brown, 12 Vet. App. 119, 
125-26 (1999).  However, for purposes of this appeal, there 
is no appreciable distinction in the analysis.  Cf. 
Fenderson, 12 Vet. App. at 126 ("the distinction between an 
original rating and a claim for an increased rating may be 
important . . . in terms of determining the evidence that can 
be used . . .").  A claim for an increased rating is a new 
claim and "is generally well grounded under 38 U.S.C.A. 
§ 5107(a) when a claimant indicates that a service-connected 
disability has increased in severity."  Colayong v. West, 
12 Vet.App. 524, 532 (1999).

In this case, the veteran has indicated that his psychiatric 
symptoms entail short term memory loss, difficulty 
functioning on the job, and persistent panic attacks (ranging 
from one attack per day to one attack per week).  The 
veteran's descriptions of the severity of his symptoms are 
sufficient to render the claim well grounded.  Accordingly, 
VA's duty to assist the veteran in the development of this 
claim has been triggered.


ORDER

The service connection claim for a lung condition with chest 
pains is well grounded.  The service connection claim for 
nausea and a gastrointestinal disorder is well grounded.  The 
PTSD rating claim is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the service connection claims for a lung condition 
and chest pains and for nausea and a gastrointestinal 
disorder are well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The RO has adjudicated the issue of whether service 
connection is warranted for these conditions under the 
provisions of 38 C.F.R. § 3.317 (1999) (governing 
compensation for certain undiagnosed illnesses for certain 
Persian Gulf War veterans).  However, as the February 1993 VA 
examination suggests and as noted above, the appellant's 
claims also require evaluation under the provisions of 
38 C.F.R. § 3.310 (1999) (governing secondary service 
connection for conditions proximately due to service-
connected conditions).  Prior to the PTSD diagnosis, the 
appellant had been diagnosed with anxiety disorder, not 
otherwise specified, and panic disorder with agoraphobia.  On 
remand, the RO should schedule a VA examination to evaluate 
the relationship between the appellant's service-connected 
PTSD and the other conditions (his lung condition and chest 
pain and his gastrointestinal disorder and epigastric 
burning).

The Board now addresses the veteran's PTSD rating claim.  
During the pendency of this claim, VA revised the pertinent 
regulatory criteria.  See 61 Fed.Reg. 52,695 (1996) 
(revisions effective November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Consideration of the veteran's 
PTSD disability rating claim requires application of the 
regulations that are more favorable to the veteran.  See 
Baker v. West, 11 Vet.App. 163, 168-69 (1998); Cohen v. 
Brown, 10 Vet.App. 128, 144, 152 (1997); Karnas v. Derwinski, 
1. Vet.App. 308, 312-13 (1991).

When the issue was whether a rating higher than 30 percent 
was warranted for PTSD, the RO considered and applied the old 
regulatory criteria.  When assessing whether the PTSD 
warranted a rating higher than 50 percent, the RO considered 
and applied only the new regulatory criteria.  Therefore, the 
veteran has not been apprised of and the claim has not been 
adjudicated under the old regulatory criteria for a 
disability rating higher than 50 percent.  Accordingly, this 
claim will be remanded for the RO to consider the veteran's 
PTSD claim for a rating higher than the 50 percent evaluation 
currently assigned under both the old and the new regulatory 
criteria and to apply the criteria that are more favorable to 
the veteran.  The RO's readjudication should include a review 
of all of the relevant medical records, examinations, and lay 
statements.

Furthermore, because of the possibility that the service 
connection claims are intertwined with the veteran's service-
connected PTSD, it is the opinion of the Board that 
readjudication of the PTSD rating claim may also be required 
in view of any further clinical findings.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should readjudicate the PTSD rating 
claim under both the old and the new regulatory 
criteria governing the evaluation of mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1995 and 1999).

2.  The RO should schedule the appellant for a 
thorough VA examination to assess the 
relationship, if any, between the appellant's 
service-connected PTSD and the other 
disabilities that are the subject of the 
current appeal (lung condition and chest pain 
and gastrointestinal disorder and nausea).  
The examiner should be provided with the 
veteran's claims folder and should review the 
entire history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this time.  
All pertinent positive and negative findings 
should be set forth in the examination report 
in a comprehensive, clear, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine (1) if an increased rating for the service-
connected PTSD may be granted; (2) if service connection for 
a lung condition and chest pain, claimed as an undiagnosed 
illness, may be granted; and (3) if service connection for 
nausea and a gastrointestinal disorder may be granted.  If 
the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 



